


EXHIBIT 10.52




SOTHEBY'S RESTRICTED STOCK UNIT PLAN


PERFORMANCE SHARE UNIT AGREEMENT




THIS AGREEMENT, entered into effective as of the 26th day of February, 2015
between SOTHEBY'S, a Delaware corporation (the "Corporation"), and NAME (the
"Participant").


WITNESSETH:


WHEREAS, the Board of Directors of the Corporation (the "Board") has established
the Sotheby's Restricted Stock Unit Plan, as amended (the "Plan") in order to
provide employees of the Corporation with an opportunity to acquire shares of
the Corporation's Common Stock, as an inducement to remain in the service of the
Corporation or a Subsidiary and to promote the Participant’s commitment to the
success of the Corporation during such service.


WHEREAS, Section 6.2 of the Plan provides that Restricted Stock or Restricted
Stock Unit Awards will be subject to attainment of performance goals
(“Performance Share Units” or “PSUs”), as determined by the Compensation
Committee at the time of grant.


WHEREAS, the Board has determined that it would be in the best interests of the
Corporation and its shareholders to award Performance Share Units with financial
performance objectives that appropriately address corporate operating and
retention objectives, foster a long term focus on the Company’s business and
align management with shareholder interests.


WHEREAS, subject to the execution of this Agreement, the Board has approved an
award of Performance Share Units to the Participant.


NOW, THEREFORE, it is agreed as follows:


1.    Definitions and Incorporation. The terms used in this Agreement shall have
the meanings given to such terms in the Plan. The Plan is hereby incorporated in
and made an integral part of this Agreement as if fully set forth herein. In the
event of any inconsistency between any provision of the Plan and any provision
of this Agreement, the provision of the Plan shall prevail unless the Agreement
states that it is intended to differ from the Plan as authorized thereby with
respect to a specific issue. The Participant hereby acknowledges that he or she
has received a copy of the Plan and agrees to comply with the terms and
conditions of the Plan and this Agreement.


2.    Award of Performance Share Units. Effective February 26, 2015, the
Corporation hereby grants to the Participant an award of [_________] Performance
Share Units. If vested, each Performance Share Unit will be payable in one share
of Common Stock of the Corporation.


3.    Performance Objectives and Vesting.


(a)    The Performance Share Units will vest based upon the achievement of the
Corporation’s three-year cumulative pre-tax earnings target of $___________ (the
“Performance Target”) during the three-year performance period from January 1,
2015 through December 31, 2017 (the “Performance Period”). The Participant
acknowledges and agrees that the Performance Target is extremely confidential
and subject to the provisions of the Participant’s confidentiality agreement
with the Corporation. The Performance Share Units will be eligible for vesting
on March 5, 2018 (the “Vesting Date”), provided the Participant has not
separated from service with the Corporation on the Vesting Date and the
performance criteria are achieved.


(b)    The Vesting Date shall also be the payment date. Registration in the
Participant’s name in book entry form of the shares of Common Stock underlying
vested Performance Share Units will occur within sixty (60) days of the payment
date.



1

--------------------------------------------------------------------------------




(c)    On the Vesting Date, the vesting calculation will be based on the
Corporation’s actual financial performance versus the Performance Target for the
Performance Period. The eligible Performance Share Units will vest based on the
percentage of achievement of the Performance Target as follows:
•
100% vesting if the Performance Target ($___________) is achieved or exceeded

•
0% vesting if 0% of the Performance Target is achieved ($0 million)

•
If actual performance is between these two performance levels, then the %
achievement of the Performance Target will be applied to the number of
Performance Share Units awarded. The % achievement will be rounded to the
nearest tenth decimal place (i.e. 95.64% achievement of the Performance Target
is rounded to 95.6% and 95.6% of Performance Share Units vest).

If the calculated number of vested shares results in a fractional number, the
number of vested shares will be rounded down to the nearest whole share.


4.    Voting and Dividend Rights. Except as otherwise determined by the
Compensation Committee or required by applicable law, the Participant shall not
have the right to vote the underlying shares of stock subject to a Performance
Share Unit Award until the Performance Share Units have vested and the shares
have been delivered to the Participant as provided in Section 6.3 of the Plan.
The Participant will have the right to receive dividend equivalents on vested
Performance Share Units. Dividend equivalents will accrue throughout the
Performance Period of the Award, but will only be paid to the extent that the
Performance Share Units vest. Dividend equivalents, to the extent they are
payable, shall be paid no later than sixty (60) days after the Vesting Date.
Such dividend equivalent payments made under this Agreement will be made by the
Participant’s employer company and will be taxed to the Participant in
accordance with applicable law. All distributions, if any, received by the
Participant with respect to Performance Share Units awarded herein as a result
of any stock split, stock distributions, combination of shares, or other similar
transaction shall be subject to the restrictions of the Plan and this Agreement.


5.    Termination of Employment. Subject to Section 5(a) herein, in the event
the Participant terminates employment (other than for death, Disability, or
Retirement) prior to the Vesting Date or the Participant gives notice of
termination or the Corporation gives notice to the Participant of termination of
employment, the Participant’s rights with respect to: i) Performance Share Units
that are not vested shall be forfeited immediately and permanently and ii) any
accrued dividend equivalents shall be forfeited immediately and permanently. The
Participant shall not be entitled to claim any compensation or indemnification
of any kind whatsoever on the basis of said forfeiture.
(a)With respect to grants of Performance Share Units, a Participant shall be
vested at 100% of “target” level, and all performance restrictions waived, on
the date of a termination of the Participant’s employment either without Cause
(as defined in the Plan) by the Corporation or for Good Reason (as defined in
the Plan) by the Participant if such termination occurs within two (2) years
after the date of a Change in Control (as defined in the Plan). In such event,
the Performance Share Units shall be paid in accordance with the Vesting Date.
(b)Notwithstanding the foregoing, if a Change in Control occurs and the Common
Stock thereafter is no longer available for payment of the Performance Share
Unit Award, or the Performance Share Units are not assumed or converted into
comparable awards with respect to shares of the acquiring or successor company
(or parent thereof), then each Performance Share Unit, whether or not previously
vested, shall be converted into the right to receive cash or, if the
consideration paid to the Common Stock holders in the Change in Control was not
cash, then into the right to receive consideration in a form that is equivalent
in value to the form of consideration payable to the Common Stock holders in
exchange for their shares of Common Stock, in an amount equal to the product of
(i) the consideration per share payable to the Common Stock holders multiplied
by (ii) the number of shares of Common Stock covered by the Performance Share
Unit.  The Performance Share Unit to be settled with this alternate form of
consideration shall be paid in accordance with the Vesting Date. This
alternative form of consideration shall become 100% vested after the date of a
qualifying termination event as described above occurring within two (2) years
of the date of a Change in Control and, in such event, shall be paid in
accordance with the Vesting Date.
6.     Retirement of a Participant. In the event a Participant separates from
service due to Retirement as defined in the Plan, the Participant shall vest in
the percentage of Performance Share Units eligible for vesting in accordance
with the time vesting and performance criteria set forth in Section 3 of this
Agreement prorated based on the number of full years for which the Participant
was an employee of the Company during the Performance Period. For proration
purposes, the year in which the separation takes place counts as one full year
of the Performance Period. It is intended that this Section of this Agreement
shall control instead of the automatic vesting in Section 7.3 of the

2

--------------------------------------------------------------------------------




Plan upon Retirement of the Participant. In such event, the resulting vested
Performance Share Units shall be paid in accordance with the Vesting Date.


7.    Death or Disability of a Participant. In the event a Participant separates
from service due to death or Disability as defined in the Plan, the Participant
or the Participant's beneficiary shall vest in the percentage of Performance
Share Units eligible for vesting in accordance with the time vesting and
performance criteria set forth in Section 3 of this Agreement. It is intended
that this Section of this Agreement shall control instead of the automatic
vesting in Section 7.3 of the Plan upon death or Disability of the Participant.
In such event, the resulting vested Performance Share Units shall be paid in
accordance with the Vesting Date.


8.    Securities Law Requirements.


(a) Regardless of whether the offering and sale of the shares of Common Stock
under the Plan have been registered under the United States Securities Act of
1933 (the “Act”) or have been registered or qualified under the securities laws
of any state, the Corporation may impose restrictions upon the sale, pledge, or
other transfer of such shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Corporation and its counsel, such
restrictions are necessary or desirable in order to achieve compliance with the
provisions of the Act, the securities laws of any state, or any other law. In
the event that the sale of such shares under the Plan is not registered under
the Act but an exemption is available which requires an investment
representation or other representation, the Participant shall be required to
represent that such shares are being acquired for investment, and not with a
view to the sale or distribution thereof, and to make such other representations
as are deemed necessary or appropriate by the Corporation and its counsel.


(b)    Stock certificates evidencing such shares awarded under the Plan pursuant
to an unregistered transaction shall bear the following restrictive legend and
such other restrictive legends as are required or deemed advisable under the
provisions of any applicable law:


“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL FOR THE ISSUER, SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”


Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this paragraph shall be conclusive as to all binding
persons.


9.    Rights as an Employee. In the case that the Participant’s employment is
“at will”, or otherwise, nothing in the Plan or this Agreement shall be
construed to give the Participant or any person the right to remain in the
employment of the Corporation or a Subsidiary or to affect the right of the
Corporation or Subsidiary to terminate the Participant’s or such other person’s
employment at any time with or without cause.


10.    Inspection of Records. Copies of the Plan, records reflecting the
Participant’s Performance Share Unit award(s), and any other documents and
records which the Participant is entitled by law to inspect shall be open to
inspection by the Participant and his or her duly authorized representative(s)
at the office of the Corporation at any reasonable business hour.


11.     Notices. Any notice to the Corporation contemplated by this Agreement
shall be addressed to the attention of the Corporation’s Human Resource
Department at 1334 York Avenue, New York, New York 10021; and any notice to the
Participant shall be addressed to him or her at the address on file with the
Corporation on the date hereof or at such other address as he or she may
hereafter designate in writing.


12.    Interpretation. The interpretation, construction, performance, and
enforcement of this Agreement and of the Plan shall lie within the sole
discretion of the Committee, and the Committee’s determinations shall be
conclusive and binding on all interested persons.


13.     Choice of Law. This Agreement, and all rights and obligations hereunder,
shall be governed by the laws of the State of New York.



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Corporation by its duly authorized officer, as of the day and
year first above written.






                        
By:    /S/ SUSAN ALEXANDER                


Its: EVP, Worldwide Head of HR


Dated: February 26, 2015                




By:                    
Participant’s Signature
                        
Dated:___________________________
 



4